DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-5, 9-37 and 39-41 are allowed.
Claims 6-8 and 38 are cancelled.
Allowable Subject Matter
Claims 1-5, 9-37 and 39-41 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 1; therefore, claim 1 is allowed, as are its dependent claims 2-5, 11, 14-15, 25, 29-32  and 39-41.
Regarding claim 9, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 9; therefore, claim 9 is allowed, as are its dependent claim 10.
Regarding claim 12, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 12; therefore, claim 12 is allowed, as are its dependent claim 13.
Regarding claim 16
Regarding claim 18, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 18; therefore, claim 18 is allowed, as are its dependent claim 19.
Regarding claim 20, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 20; therefore, claim 20 is allowed, as are its dependent claims 21-24.
Regarding claim 26, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 26; therefore, claim 26 is allowed, as are its dependent claims 27-28.
Regarding claim 33, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 33; therefore, claim 33 is allowed, as are its dependent claims 34-36.
Regarding claim 37, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 37; therefore, claim 37 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858